Citation Nr: 0007873	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for chronic pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to November 
1997.

The veteran filed a claim in December 1997 for service 
connection for disabilities to include amenorrhea, chronic 
upper respiratory infection, and pneumonia.  This appeal 
arises from the June 1998 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that denied the 
veteran's claim for service connection for a gynecological 
disability, pneumonia, and upper respiratory infection.  

A Notice of Disagreement as to the denial of service 
connection for a gynecological disability was filed in July 
1998 with a request for a hearing at the RO before a local 
hearing officer.  A Statement of the Case was issued in July 
1998.  In August 1998, the abovementioned RO hearing was 
held.  A substantive appeal was filed in August 1998 with a 
request for a hearing at the RO before a Member of the Board.

A Notice of Disagreement as to the denial of service 
connection for a pulmonary disability was filed in November 
1998 and a Statement of the Case was issued in June 1999.  A 
substantive appeal was filed in August 1999 with a request 
for a video conferencing hearing.

On December 2, 1999, a video teleconference hearing was held 
before the undersigned.  At the hearing, the veteran 
indicated that she was accepting the video teleconferencing 
hearing in lieu of an in-person hearing.


FINDINGS OF FACT

1.  The claim for service connection for a gynecological 
disability is plausible.

2.  The claim for service connection for chronic pulmonary 
disability is plausible.


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for service 
connection for a gynecological disability.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran has stated a well grounded claim for service 
connection for chronic pulmonary disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in July 1990, no history 
of tuberculosis, asthma, shortness of breath, pain or 
pressure in chest, or chronic cough was reported.  The 
veteran indicated that she had not been treated for a female 
disability or had a change in menstrual pattern.  On 
examination, the veteran's lungs and chest were clinically 
evaluated as normal.  A pelvic examination was normal.  

In November 1990, the veteran reported having been told that 
she had a pelvic mass of unknown origin.  The assessment 
included normal pelvic examination. 

Additionally in November 1990, the veteran was seen with 
complaints of being sick for two weeks.  She had tiredness, 
rhinorrhea, and dry cough.  On examination, the lungs were 
clear to auscultation.  The assessment included viral 
syndrome.  

On an amenorrhea evaluation in April 1992, it was noted that 
the veteran was pregnant.

On a gynecological examination in May 1992, it was noted that 
the veteran had small warts on the introitus.  The 
cytological findings were within normal limits.  

In June 1992, the veteran was seen with complaints of a cold 
for four days.  She had a stuffy nose and occasional cough at 
night.  On examination, the chest was clear.  The assessment 
included upper respiratory infection.  

In December 1992, it was noted that the veteran gave birth.  
The birth was complicated by second degree laceration which 
was repaired.  

In January 1993, the veteran was seen for follow up post 
partum.  She reported spotting.  

On a January 1993 six week post partum check up, the veteran 
reported that she had surgery for ovarian cysts in 1988.  The 
assessment included normal gynecological examination.  

In March 1993, the veteran was seen with complaints of 
problems with birth control pills to include bleeding.  It 
was noted that the veteran had break through bleeding when 
medicine time was altered, especially when late with 
administration on the weekends.  

Additionally in March 1993, the veteran was seen with 
complaints of nasal congestion, coughing yellow thick phlegm, 
sore throat, and rhinorrhea.  She had chills but no fever, 
ear pain, nausea, vomiting, or diarrhea.  She had the 
symptoms for two days.  A pulmonary examination was clear to 
auscultation bilaterally.  The assessment included upper 
respiratory infection/early bronchitis.

In November 1993, the veteran was seen with complaints of 
sore throat and ear aches for three days.  The assessment 
included laryngitis and upper respiratory infection.  Later 
in November 1993, the veteran was seen for follow up for sore 
throat.  She did not feel better.  The assessment included 
acute laryngitis/upper respiratory infection.

Gynecology laboratory test results from January 1994 noted 
that fungal elements were present that were consistent with a 
small budding yeast.  Epithelial cells appeared to be within 
normal limits.  

In February 1994, the veteran was seen with complaints of 
body aches, fatigue, sore throat, and decreased appetite for 
three days.  She denied cough, runny nose, and fever.  On 
examination of the chest, there was mild rhonchi throughout, 
no wheeze, and no rales.  The assessment included 
pharyngitis, possible bronchitis, and probable allergic 
rhinitis.  

Additionally in February 1994, the veteran was seen for a 
gynecological examination.  She reported bleeding between 
periods and pelvic pain for the past two weeks.  She had 
received notification of "slight infection" on a Pap smear 
test.  The assessment included positive Candida on Pap smear.  

In March 1994, the veteran was seen for a gynecological 
examination regarding an abnormal Pap smear that was positive 
for Candida albicans.  The assessment included re-Pap.  

Additionally in March 1994, the veteran was seen with 
complaints of cold symptoms for two days.  She complained of 
rhinorrhea and nasal congestion.  She did not have a cough.  
A pulmonary examination revealed her chest to be clear to 
auscultation bilaterally.  The assessment included upper 
respiratory infection and history of allergies  

In May 1994, the veteran was seen for referral for birth 
control.  She reported that she did not have bleeding between 
periods.  It was noted that a Pap smear from March 1994 was 
within normal limits.  

In January 1995, the veteran was seen with difficulty 
breathing for three hours.  She complained of left lower 
abdominal pain for six hours.  Normal upper quadrant breath 
sounds were noted; however, no lower quadrant breath sounds 
were noted.  She was transported to the medical center.  A 
chest x-ray showed that the lungs were clear.  

In March 1995, the veteran was seen with complaints of 
excessive vaginal bleeding since the night before.  Her last 
menses was May 1994; she was on Depo-Provera until September 
1994 and had not had menses since.  The assessment was rule 
out hemorrhage, possible miscarry.  An additional record 
includes an assessment of dysfunction uterine bleeding, doubt 
spontaneous abortion.  

In April 1995, the veteran was seen with complaints of upper 
respiratory symptoms, sore throat, and laryngitis for two 
days.  On examination, the lungs were clear to auscultation.  

In May 1995, the veteran was seen with complaints of vomiting 
and diarrhea for one day.  On examination, the chest was 
clear to auscultation.  The assessment included probable 
viral acute gastroenteritis versus early sinusitis.  

In June 1995, the veteran was seen with an assessment of 
dysfunctional uterine bleeding.  Her past history was that 
she had 3 to 4 menses a year.  She started birth control 
pills at 18 years of age and menses remained irregular.  Her 
past menses were usually light.  She started increased 
bleeding in March 1995 and dysfunctional uterine bleeding was 
diagnosed at that time.  

In September 1995, the veteran was seen with complaints of 
nasal congestion for five days.  She did not have a cough.  A 
pulmonary examination revealed her chest to be clear to 
auscultation.  The assessment included upper respiratory 
infection.  

In October 1995, the veteran was seen with complaints of 
midepigastric pain that radiated to the neck and back.  It 
hurt to take a deep breath.  The chest was clear to 
auscultation.  The assessment/diagnosis included noncardiac 
chest pain.  It was noted that the veteran was discharged in 
good condition. 

In November 1995, the veteran was seen with complaints of 
congestion, drainage, small cough, and some ear pressure for 
three days.  On examination, the lungs were clear.  The 
assessment was mild upper respiratory infection.

In December 1995, the veteran was seen with complaints of 
nausea and vomiting.  She denied cough, sneeze, or fevers.  
On examination, the chest was clear to auscultation 
bilaterally.  The assessment was probable sinusitis, rule out 
pregnancy.  

In January 1996, the veteran was seen with complaints of 
aching, headaches, and flu type symptoms for three days.  The 
lungs were clear.  The assessment included viral syndrome.  

In February 1996, the veteran was seen with complaints of 
cold symptoms for two days.  She had a runny nose, was losing 
her voice, and had a sore throat.  The lungs were clear 
bilaterally.  The assessment included acute pharyngitis.  

In May 1996, the veteran was seen with complaints of no 
menses for 48 months.  She had stopped Depo-Provera in August 
1994.  A gynecological examination was within normal limits.  
It was noted that the veteran had amenorrhea secondary to 
Depo-Provera use.  

Additionally in May 1996, the veteran was seen for follow up 
for treatment for amenorrhea for which there was no success.  
The assessment was amenorrhea.  

In June 1996, the veteran was seen with a sore throat, runny 
nose, and losing her voice, for three days.  A pulmonary 
examination revealed her chest was clear to auscultation.  
The assessment included upper respiratory infection.  

In September 1996, the veteran was seen with complaints of a 
cough for three weeks.  It was a dry non-productive cough in 
paroxysms.  She had shortness of breath with the cough but 
otherwise mild dyspnea on exertion.  She had a three year old 
child who had croup one month ago.  On examination, there 
were rales of the right base.  There was no egophony and no 
wheeze.  A chest x-ray showed right lower lung infection.  
There was no effusion.  The assessment included pneumonia, 
otherwise benign examination, and no respiratory distress.  

Two days later in September 1996, the veteran was seen for 
follow up regarding pneumonia.  She stated the coughing had 
worsened with increased shortness of breath and paroxysms of 
cough.  She did not have shortness of breath at rest.  On 
examination, there were rales of the right base.  It was 
noted that the veteran had an end expiration wheeze that was 
a change from the previous examination.  The assessment 
included pneumonia with new wheeze on examination; the lungs 
otherwise sounded the same.  There was no evidence of 
consolidation or effusion and no respiratory distress.  

In December 1996 it was noted that a pregnancy test was 
positive.  

In September 1997, the veteran delivered a liveborn child.  
Additional diagnoses included second degree perineal 
laceration, group B strep, and group B strep carrier.  

In October 1997, it was noted that cervical cytologic 
material, which was satisfactory for evaluation, was within 
normal limits but revealed moderate inflammation.  It was 
noted that the veteran's post-partum examination was normal.  
She was prescribed medication for the inflammation and 
advised to schedule a repeat Pap in three months.  

In December 1997, the veteran filed a claim for service 
connection for disabilities to include amenorrhea, chronic 
upper respiratory infection, and pneumonia.

On a VA general medical examination in February 1998, the 
veteran's chest was normal.  The diagnoses included upper 
respiratory infections, not found, and pneumonia, twice by 
history, not found on this examination.  

On a VA gynecological examination in May 1998, the veteran 
reported that in March 1994, she had an injection of Depo-
Provera.  She had no menstrual period from that time until 
late in 1996.  After one spontaneous menstrual cycle, she 
became pregnant and had a normal delivery.  The assessment 
included normal gynecological examination.  

By rating action of June 1998, service connection for a 
gynecological disability, pneumonia, and upper respiratory 
infection was denied.  The current appeal to the Board arises 
from this action.

At an RO hearing in August 1998, the veteran testified that 
she had amenorrhea for 28 months while in the service.  The 
veteran reported that she had a Pap smear done in January 
1998, which came back as abnormal.  In June 1998, she had a 
colposcopy and was diagnosed with mild dysplasia.  She was 
informed that she was to have a colposcopy and Pap done every 
four months.

Associated with the file were records from Pope Air Force 
Base from January 1997 to August 1998.  In January 1997, the 
veteran was seen with complaints of pain of the right side.  
It was noted that the veteran was pregnant and had a small 
simple right ovarian cyst.  

In January 1998, the veteran was seen for a repeat Pap smear.  
The assessment included normal examination.  In February 
1998, it was noted that the Pap smear results showed 
obscuring inflammation and ASCUS favor was reactive.  

In May 1998, the veteran was seen for a repeat Pap smear.  On 
examination, there was increased yellow discharge of the 
cervix.  The assessment included ASCUS on Pap in January 
1998.  In June 1998, it was noted that the Pap smear results 
showed benign reactive changes present as with inflammation.  
It was noted that there were a few atypical squamous cells of 
undetermined significance.

In June 1998, the veteran was seen for follow up on Pap 
results.  On examination, the cervix was normal.  The 
assessment included ASCUS on Pap.  

In August 1998, the veteran was seen for a colposcopy.  It 
was noted that the veteran had a first abnormal Pap six weeks 
post partum in October 1997 which noted inflammation.  She 
had a history of no cycles after taking Depo for 28 months.  
A colposcopy was done in June and a biopsy showed HPV effect 
and borderline on mild dysplasia.  The assessment included 
normal colposcopy with borderline biopsy. 

On a VA examination in September 1998, the veteran's history 
included a long history of amenorrhea following a Depo-
Provera injection while in the service.  She subsequent did 
become pregnant and had a normal delivery.  She did resume 
having normal cycles since then.  Other pertinent history is 
some recent borderline Pap smears, one of which was an ASCUS 
smear.  Subsequent follow up showed only inflammation, but 
she was referred for a colposcopy.  The colposcopic 
examination showed one small area which was biopsied and this 
was interpreted as being HPV effect, perhaps borderline on 
mild dysplasia.  She was referred for further evaluation and 
colposcopic examination by the gynecologist was reported as 
completely normal.  The impression was that the history of 
amenorrhea was purely secondary to the Depo-Provera.  This 
was a common after effect and obviously did not cause any 
long term problems with fertility.  The second issue is that 
of the Pap smears which were a recent problem as prior smears 
were reported as normal and the Pap smear obtained at a VA 
examination was also reported as normal.  The borderline 
findings appeared to be new.  At this point, it was felt that 
the findings might not be of any great significance.  

Associated with the file was a gynecological laboratory 
report from August 1998 that notes that a colposcopy was 
normal.  The final diagnoses included atypical squamous cells 
of undetermined significance.  

A VA outpatient record from October 1998 shows that the 
veteran was seen three days ago with cough and shortness of 
breath.  A chest x-ray showed prior granulomatous disease.  A 
PPD was placed.  On review the PPD was 11 mm induration and 
Candida 10 mm induration.  The veteran was asymptomatic.  She 
reported a completely negative PPD in 1992.  The impression 
included scenario likely represented previous TB 
exposure/subclinical disease in the past.  She was to be 
treated with INH prophylaxis.  

A VA outpatient record from November 1998 shows that the 
veteran was seen with history of PPD conversion.  On 
examination, the chest was clear.  The assessment included 
positive PPD conversion with chronic nonproductive cough.  

A VA outpatient record from December 1998 shows that the 
veteran was seen with complaints of being unable to induce 
sputum.  She was to continue INH.  

On a VA respiratory examination in February 1999, the veteran 
reported that she had pneumonia in March 1996 which took 
about three months to clear up.  Since that time, she stated 
that she had been more susceptible to colds with bronchitis, 
for which she used Proventil, once or twice a week as needed.  
During cold periods, she used it more often.  She had no 
history of tobacco abuse.  Her last cold was in January 1999, 
since which she had been asymptomatic with no shortness of 
breath, dyspnea, or expectoration.  In July 1998, the veteran 
was clinically diagnosed as having pneumonia.  A PPD was 
positive in October 1998 and she had slight residual erythema 
remaining.  She had been on INH without adverse reactions and 
was continuing to the present time.  She had no chest x-rays 
taken between September 1996 and October 1998.  A radiologist 
gave an impression regarding the two films as "unchanged, no 
definite sings of past granulomatous disease, in my opinion.  
Tiny pulmonic granules are possibly present, however."  The 
veteran stated that her present pulmonary condition in no way 
interfered with her daily activities.  

On examination, the veteran's lungs were clear to 
auscultation and percussion with no evidence of spontaneous 
cough or dyspnea during the examination.  The diagnoses 
included past history of pneumonia and susceptibility to 
chronic bronchitis with recently positive purified protein 
derivative test under treatment.  It was additionally noted 
that the veteran was "with/without abnormal pulmonary 
function tests and with/without x-ray evidence of pulmonary 
tuberculosis."  A test indicated normal spirometry.  A 
comment included that since there was no PPD testing done 
between a negative result in May 1994 and the positive result 
in November 1998, it was a matter of pure speculation as to 
when the positive result developed before she was discharged 
from the service.  Clinically, her history was that of more 
frequent susceptibility to respiratory infections since her 
episode of pneumonia in March 1996, but these had not been 
debilitating for lengthy periods of time, and a recent 
history was that of minimal symptomatology controlled with 
occasional aerosol therapy.  On the basis of the above 
findings, therefore, the conclusion was that there was/was 
not [sic] a residual disability and, if so, it was of a very 
mild nature.  It was also noted that if a tuberculous 
infection were present, it should have been completely 
eliminated by her present INH treatment regimen.  

Associated with the file was a July 1999 notification record 
to the veteran from Pope Air Force Base, indicating that a 
colposcopy examination was abnormal.  The veteran was to 
repeat a Pap smear in four months and repeat a colposcopy in 
six months.

At the Board hearing in December 1999, the veteran testified 
that in October 1998 she went to the VA center with a cold 
and she had a PPD test that came back as positive.  In 
service, she had upper respiratory infections and pneumonia.  
The veteran had been told by VA doctors that if an x-ray had 
been done subsequent to her episode of pneumonia in service, 
scarring which was representative of tuberculosis may have 
been detected.  The veteran described having current 
respiratory problems when active.  She was susceptible to 
colds.  She reported that her child had a positive PPD, and 
she had been told that his chest x-rays were unremarkable.  
Therefore, he had probably been exposed in vitro, which was 
when she was in service.  She became pregnant within two or 
three months after her episode of pneumonia in service.  As 
to a gynecological disability, the veteran reported that she 
had dysplasia diagnosed by colposcopy.  The veteran reported 
that she experienced spotting cycles and episodes of pain, 
and her physician attributed this to the dysplasia.  The 
veteran reported that she had amenorrhea in service.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
active tuberculosis becomes manifest to a degree of 10 
percent within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  Gynecological disability.

The veteran is claiming that she currently has a 
gynecological disability that was incurred in service.  The 
record shows that a Pap smear test from October 1997, while 
the veteran was in service, showed inflammation.  A repeat 
Pap smear in January 1998, post service, additionally showed 
inflammation.  On a subsequent repeat Pap smear and 
colposcopy, it was indicated that the veteran had dysplasia.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  The veteran had inflammation noted 
on a gynecological test result in service and subsequent re-
tests regarding the inflammation, post service, have shown 
dysplasia.  Therefore, the Board finds that the veteran has 
presented a claim for service connection for a gynecological 
disability that is well grounded.

B.  Chronic pulmonary disability

The veteran is claiming that she currently has a chronic 
pulmonary disability that was incurred in service.  Service 
medical records show that in September 1996, the veteran was 
treated for pneumonia.  There is an indication in the record 
that the veteran is currently using an inhaler for a 
pulmonary condition.  A VA examiner in February 1999 seemed 
to indicate that the veteran may or may not have a residual 
disability from service.  

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  The veteran had pneumonia that 
occurred in service, she currently is using an inhaler, and 
there is an opinion from a VA examiner from February 1999 who 
indicates that the veteran may have a respiratory disability 
related to service.  Therefore, the Board finds that the 
veteran has presented a claim for service connection for 
chronic pulmonary disability that is well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for a gynecological 
disability is well grounded, the appeal is granted.

To the limited extent that the appellant's claim of 
entitlement to service connection for a chronic pulmonary 
disability is well grounded, the appeal is granted.


REMAND

Once a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in the development of facts pertaining 
to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
The Court has also held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In this case, a VA examination is needed to 
address the medical issues presented on appeal.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO should obtain all available postservice treatment 
records of the veteran which pertain to a gynecological 
disability and any chronic pulmonary disability.  The veteran 
has indicated treatment for the abovementioned conditions at 
Pope Air Force Base and Durham, North Carolina VA Medical 
Center.  Records from these facilities should be obtained 
prior to VA examination.  

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a 
gynecological disability and any chronic 
pulmonary disability since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, to include from 
Pope Air Force Base and the Durham, North 
Carolina VAMC.  She should also be 
advised that she may submit medical 
evidence or opinion that she has a 
chronic gynecological or pulmonary 
disability which had its onset in 
service.  

2.   Thereafter, the veteran should be 
afforded a special VA gynecological 
examination regarding the veteran's 
gynecological disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done as required.  

The examiner should express a medical 
opinion for the record on the following 
questions:

What is the correct diagnosis of any 
current gynecological disability or 
disabilities?

Is it as least as likely as not that 
any current gynecological disability 
had its onset in service?  

In answering this question the examiner 
should respond using the phrase 
highlighted in the above question.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".

Upon receipt of the examination report, 
the RO should review the report to ensure 
that it is adequate for rating purposes.  
If not, the RO should return the 
examination report to the examining 
physician and request that the question 
asked be answered.

3.  Additionally, the veteran should be 
afforded a special VA respiratory 
diseases examination regarding any 
chronic pulmonary disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done as required.   

The examiner should express a medical 
opinion for the record on the following 
questions:

Does the veteran have a chronic 
pulmonary disability; if so, what is 
the correct diagnosis or diagnoses.

Is it as least as likely as not that 
any current pulmonary disability had 
its onset in service?  

In answering this question the examiner 
should respond using the phrase 
highlighted in the above question.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".

Upon receipt of the examination reports, 
the RO should review them to ensure that 
they are adequate for rating purposes.  
If not, the RO should return any 
inadequate examination report to the 
examining physician and request that the 
question asked be answered.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


